Franklin County, No. 95APC033-64. On review of order certifying a conflict. The court determines that a conflict exists; issue 1 is held for the decision in 95-1377 and *148495-1466, State v. Gustafson, Mahoning County, No. 94 C.A. 232; briefing schedule stayed. The parties are to brief issue 2, stated at page 3 of the court of appeals’ Memorandum Decision dated October 31, 1995:
“[Wlhether the failure of authorities to' advise a defendant of his right to obtain an independent blood or chemical test pursuant to R.C. 4511.19(D)(3) requires suppression of the test results. [Conflicting case: State v. Thurman (June 28, 1995), Montgomery App. No. 14741, unreported, 1995 WL 386820].”